DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 6/7/2021 have been entered. Any objection\rejections from the previous office action filed 3/8/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-15,17-21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the reasons set forth in the previous action filed 3/8/2021. Claims 4-13 and 20-22, were not treated on the merits in the previous action because they were multiply dependent. By amendment these claims are now under examination and these claims incorporate the failure to comply with written description for the reasons set forth in the previous action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-15,17-21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. “In situ covalently cross-linked PEG hydrogel for ocular drug delivery applications”, International Journal of Pharmaceutics 470 (2014) 151–157, cited previously. This modified rejection was necessitated by amendment, previously claims 4-13 and 20-22, were not treated on the merits in the previous action. However by amendment these claims are no longer improperly multiply dependent. 
Yu discloses an in situ crosslinked PEG hydrogel for ocular drug delivery, the hydrogels were formed from reaction of 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, where SH and Mal are present on the ends, by varying the ratio of these two polymers (1:1, 1:2, 1:4 w/w, meeting claim 19) hydrogels with different gelling time, pore size, swelling ratio and mechanical properties were realized. See entire disclosure including abstract, scheme 1 and table 1. Regarding the functional recitation .
Claim(s) 1-4,6-15,17-21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tei et al. (US 2012/0122949, cited previously). This modified rejection was necessitated by amendment, previously claims 4-13 and 20-22, were not treated on the merits. However by amendment these claims are no longer improperly multiply dependent.
Teri discloses high strength injectable hydrogels formed by reacting a first polymer of 4 arm PEG-NH2 or PEG-SH and a second polymer of 4 arm PEG-Mal, where SH and Mal are present on the ends, the concentration of 1st and 2nd polymer was 10 mg/ml to 500 mg/ml, 10 mg/ml for each polymer is calculated by the examiner to be within the concentration range of 50 g/L or less as claimed. See entire disclosure, especially abstract, [0042]-[0053][0056]-[0057], embodiment 1 and 2 and claims 1,7-8. Regarding the claimed functional properties on storage and loss elastic modulus, fractal dimension, swelling degree and diameter, since the gel of Yu contains the same ingredients claimed within the recited amounts it follows any property claimed will necessarily be the same.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are .
1-4,6-15,17-21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Askari et al. (US 2014/0248231). This modified rejection was necessitated by amendment, previously claims 4-13 and 20-22, were not treated on the merits. However by amendment these claims are no longer improperly multiply dependent.
Askari discloses biocompatible in-vivo gelling hydrogel treatments for treating retinal detachment, the hydrogel is produced from 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, where SH and Mal are present on the ends, the amounts of these monomers in the aqueous solution includes numerous values 1,2,3,5, 10 and 20 wt%, considered to be within the concentration range of less than 50g/L claimed. See entire disclosure, especially abstract, [0067]-[0069],[0072]-[0074], [0093] and claims. Regarding the claimed functional properties on storage and loss elastic modulus, fractal dimension, swelling degree and diameter, since the gel of Yu contains the same ingredients claimed within the recited amounts it follows any property claimed will necessarily be the same.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Claims 8,11,19 and 22 recite product by process limitations on the concentration and size of the gel precursers, assumed before crosslinks form three dimensional network. However these claims do not limit the formed gel which is a crosslinked hydrogel since the patentability of the claims under examination is not determined by its method of .
Double Patenting
Claims 1-3, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,550,225, or the reasons set forth in the previous action filed 3/8/2021.


Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.

The claims in their current state are still extremely broad in that the hydrogel is only limited to starting materials containing nucleophilic or electrophilic groups on a side chain or end of the polymer. As noted in the previous action the written description rejection was made because applicants only show a few specific species which produced a gel with the requisite properties claimed. Applicants have not shown a representative number of species to show that the generic claims will perform in the same manner across the range of polymers encompassed. Thus the amendment has not overcome the written description rejection. 
With regard to Yu, Tei and Askari applicant assert these references do not read on the amended claims which require a functional nucleophilic or electrophilic group on the side chain or end of the polymer precursers.
The relevance of this assertion is unclear. Each reference above discloses SH and Mal functional groups are present on the ends of the polymer.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618